Citation Nr: 9904970	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  96-34 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a rating in excess of 30 percent for a left 
hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Phoenix, 
Arizona Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the issue of entitlement to a rating in 
excess of 30 percent for a left hip disorder has been 
obtained.

2. Medical evidence demonstrates that the veteran's service-
connected left hip disability has resulted in a limitation 
of motion to 25° in flexion.

3. The veteran has does not have ankylosis of the left hip.  
There is no false joint or nonunion with loose motion 
exhibited.  


CONCLUSION OF LAW

A rating in excess of 30 percent for a left hip disability is 
not warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5252, 5255.







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records indicate that the veteran suffered a 
left hip fracture as the result of a motor vehicle accident 
which occurred in the line of duty in December 1969.  As a 
result of his injuries the veteran was deemed unfit for duty 
by a Medical Board, placed on temporary disability and 
eventually discharged in April 1970.

The veteran was originally granted service connection for a 
hip disability in September 1970.  At that time a 10 percent 
rating was assigned.  Applications for increased ratings were 
denied in February 1986 and March 1987.  In 1992 the veteran 
was granted an increase in rating to 30 percent.  The veteran 
filed for a further increase in June 1995 which was denied in 
September 1995.  The veteran timely filed this appeal to the 
Board.  

A July 1995 radiographic report of the veteran's left hip 
noted severe arthritic disease with hypertrophic formation, 
subchondral cystic changes, narrowing of the hip space and a 
small oval calcification in the soft tissue.

The veteran underwent a VA examination in August 1995.  The 
examiner recorded left hip range of motion as follows: 
flexion 25°, extension 10 °, adduction 15° abduction 15-20°, 
internal rotation 10° and external rotation 25°.  The 
diagnosis was status post traumatic dislocation, left hip, by 
history, with probable subsequent post traumatic arthritis 
and decrease in range of motion. 

Outpatient records from March 1995 to August 1996 indicate 
that the veteran injured his knee in March 1995.  During 
treatment of his left knee his left hip problems continued 
and his complaints by his health care providers were noted.  
A March 1995 radiographic report noted marked degenerative 
changes.  

The veteran underwent a VA examination in August 1996.  At 
that time left hip range of motion was as follows: Flexion 
35°, internal rotation 20°, external rotation 40°, adduction 
10° and abduction 20°.  He had pain at the extreme of all 
motions and all motions were limited as he stopped at the 
point of pain.  The examiner's impression was osteoarthritis, 
left hip.  A functional loss due to pain and weakness was 
reported.

The veteran appeared before a local hearing officer in 
December 1996.  He testified that sharp pain came and went in 
his left hip, often radiating to his groin and knee, it hurt 
to climb stairs and he could no longer golf or ride a 
bicycle.  He felt he had lost some motion due to pain since 
1995 and he had been using a cane since the injury occurred.  
The instability of his hip had caused him to fall 10 - 12 
times, he took over the counter drugs for pain, driving and 
prolonged sitting or standing was painful and his doctors 
told him that the only treatment was hip replacement surgery.

The veteran's wife also testified at the hearing.  She 
testified that she had been married to the veteran for 14 
years, they had not gone dancing in several years.  His help 
with housework consisted of vacuuming once in a while and he 
was unable to put his shoe and sock on his left foot or trim 
his own toenails.

The veteran underwent a VA examination in November 1997.  The 
examiner reviewed the claims file prior to the examination.  
Active range of motion was flexion 20 to 25°, extension 5-
10°, abduction 10°, internal rotation 0° and external 
rotation 25°.  There was a complaint of pain in the left 
buttock at the extremes of all motions.  The examiner noted 
that on performing flexion, the extremity also went into some 
abduction and internal rotation.  Pure flexion motion was not 
possible. The examiner diagnosed severe degenerative joint 
disease in the left hip, status post traumatic.  Functional 
impairment was considered severe, however quantification was 
impossible due to the subjective nature of the factors.  X-
rays were interpreted as revealing moderate to severe 
degenerative arthrosis changes involving the hip joint, 
significant hypertrophic spur formation, subchondral cystic 
changes hip joint space narrowing and small oval 
calcification in the soft tissue.  The impression was 
degenerative arthrosis.

Criteria

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1998).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).

When rating a disability consideration is given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they are raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In addition, the entire history of the veteran's 
disability is also considered.  Consideration must be given 
to the ability of the veteran to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10 (1998).  If there 
is a question as to which of two evaluations should apply, 
the higher rating is assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(1998).

The disability of the musculoskeletal system is primarily the 
inability due to damage or an infection in parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled. 38 C.F.R. § 4.40. (1998).  Functional 
impairment due to pain must also be considered.  38 C.F.R. 
§ 4.59 (1998).

Pursuant to 38 C.F.R. § 4.71a Diagnostic Code 5252, the 
veteran may be assigned a 30 percent rating flexion is 
limited to 20°.  A 40 percent rating under this code requires 
limitation of flexion to 10°.  This code is congruent with 
the veteran's diagnosis and best represents his disability.  

The veteran is currently rated as 30 percent disabled under 
38 C.F.R. § 4.71a Diagnostic Code 5255 (1998) impairment of 
the femur.  Under this Diagnostic Code, a 10 percent rating 
is assigned when the evidence demonstrates a malunion of the 
femur with slight knee or hip disability.  Evidence of a 
malunion of the femur with moderate knee or hip disability 
warrants a 20 percent rating.  A 30 percent disability rating 
is assigned when the evidence demonstrates malunion of the 
femur with marked knee or hip disability.

Evidence of a fracture of the surgical neck of the femur, 
with a false joint, warrants a 60 percent disability rating.  
Likewise, evidence of a fracture of the shaft or anatomical 
neck of the femur with nonunion, without loose motion, but 
with the preservation of weight bearing ability with the aid 
of a brace, warrants a 60 percent disability rating.

Evidence of a fracture of the surgical neck of the femur with 
a false joint or a fracture of the shaft or anatomical neck 
of the femur with nonunion, with loose motion (spiral or 
oblique fracture), warrants an 80 percent disability rating.  
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5255.

The veteran has also requested consideration for a 60 percent 
rating under 38 C.F.R. § 4.71a Rating Code 5250 (1998) which 
requires ankylosis, favorable, in flexion at an angle between 
20° and 40°, and slight adduction and abduction.

Complete range of motion of the hip consists of flexion of 
the thigh to 125 °, extension to 0° , and abduction from 0 ° 
to 45 °.  38 C.F.R. § 4.71a, Plate II (1998).


Analysis

Initially, the Board notes that the veteran's increased 
rating claim is found to be well-grounded under 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim which is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed, and that no further assistance 
is required in order to satisfy the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

The veteran most recently underwent a VA orthopedic 
examination in November 1997.  The examiner reviewed the 
claims file in conjunction with the examination.  The veteran 
stated that he was having more symptoms than usual on the day 
of the examination due to the long walk from the parking lot.  
The examiner found left hip range of motion in flexion 25 ° 
which is consistent with the veteran's present 30 percent 
evaluation  38 C.F.R. § 4.71a Diagnostic Code 5252 (1998).  
Therefore the Board finds that the objective medical evidence 
demonstrates that the criteria for a higher rating under this 
code has not been met.

The veteran has alternatively requested consideration under 
Diagnostic Code 5250 which provides for a 60 percent 
evaluation when range of motion is between 20° and 40° when 
ankylosis is present.  Although the veteran's range of motion 
is limited in flexion to 20° to 40° the joint is not 
ankylosed as it can move from neutral to that point.

The Board also finds that the medical evidence of record does 
not demonstrate disabilities due to limitation of motion or 
thigh impairment to warrant a higher rating under a different 
diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5254, 5255 (1998).

Finally, the Board has considered the assignment of a higher 
rating due to functional loss due to pain on use. §§ 4.40 and 
4.45.  See  Johnson v. Brown, 9 Vet. App. 7 (1996) and DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  The Board notes that 
a lay person can provide evidence of visible symptoms.  See 
Dean v. Brown, 8 Vet. App. 449, 455 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, VA regulations 
require that a finding of dysfunction due to pain must be 
supported by, among other things, adequate pathology.  
38 C.F.R. § 4.40 (1996); see also Hatlestad v. Derwinski, 
1 Vet. App. 164 (1991).

The most recent VA examiner noted the complaints of pain at 
extremes of motion however the examiner was unable to 
quantify functional impairment due to the subjective nature 
of the factors present.  In August 1996 the VA examiner noted 
the complaints of pain from motion and noted a definite 
functional loss as a consequence of the pain and weakness.  
However the pain was noted to be at the extremes of motion 
and hip flexion at that examination was 35°.  The same 
complaint of pain at the extremes of motion was noted at the 
August 1995 examination, however no functional impairment was 
noted.  

In summary, the veteran does have a severe disability, with 
pain manifested by loss of hip function, but the degree of 
dysfunction cause by pain is not shown to be greater than the 
current evaluation reflects.  Pain occurs at extremes of 
motion connoting that the motion that can be accomplished is 
not restricted by pain.  The veteran walks with a limp and 
obviously has weakness and fatigue in the joint, but the 
degree of dysfunction exhibited does not equate to the 
criteria for a higher rating.  Therefore, in the absence of 
objective pathology to support the veteran's complaints of 
pain and dysfunction, the Board must conclude that the 
preponderance of the evidence is against an increased 
evaluation based on functional loss due to pain on use.  Id.

In consideration of the above, the Board finds that a rating 
in excess of 30 percent for a left hip disability is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.40, 
4.45, 4.59, 4.71a Diagnostic Codes 5255, 5252.



ORDER

Entitlement to an increased evaluation for a left hip 
disability is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

